FILED
                            NOT FOR PUBLICATION
                                                                           APR 07 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HUIRONG CHENG,                                   No. 11-72890

              Petitioner,                        Agency No. A097-881-475

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 4, 2016**
                               Pasadena, California

Before: FARRIS, BEA, and M. SMITH, Circuit Judges.

      Huirong Cheng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his motion to reopen removal proceedings conducted in

absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Perez v. Mukasey, 516 F.3d 770, 773

(9th Cir. 2008), and we deny the petition for review.

      The agency did not abuse its discretion in denying Cheng’s motion to reopen

on the ground that his mistake concerning the time of his hearing did not constitute

exceptional circumstances beyond his control that would excuse his failure to

appear. See 8 U.S.C. § 1229a(b)(5)(C), (e)(1); Valencia-Fragoso v. INS, 321 F.3d

1204, 1205–06 (9th Cir. 2003); cf. Singh v. INS, 295 F.3d 1037, 1040 (9th Cir.

2002). As in Valencia-Fragoso, Cheng failed to appear because he misrecollected

the time of his hearing. 321 F.3d at 1205–06. Unlike in Singh, Cheng was not, at

the time of his hearing, the beneficiary of an approved visa petition. Id; Singh, 295

F.3d at 1040. Thus, the disposition of this case is controlled by Valencia-Fragoso.

      PETITION FOR REVIEW DENIED.